Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Wayne A. Doss, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report on Form 10-Q of Texas Sweet Crude Oil Corp for the 3rd quarter ended September 30, 2010 and 2009, fully complies with the requirements of Section 13(a) or 15(d)of the Securities Exchange Act of 1934 and that the information contained in the Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Texas Sweet Crude Oil Corp. Date: November 12, 2010 /s/ Wayne A Doss Wayne A Doss President, C.E.O. and Director (Principal Executive Officer)
